Citation Nr: 1027490	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-25 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New 
York


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment incurred from April 16, 2008, 
through April 18, 2008, at Crouse Hospital in Syracuse, New York.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 1950 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 administrative decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Canandaigua, New York.  

This matter was previously before the Board in March 2010, at 
which time it was remanded for further development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part. 


REMAND

In its March 2010 remand, the Board noted that the Veteran 
initially argued that he requested that he be brought to a VA 
facility but that he was told by the ambulance driver that VA had 
refused his admission.  The Veteran stated that the East Area 
Volunteer Emergency Services (EAVES) team transported him to the 
hospital on April 16, 2008.  It was indicated that according to 
the EAVES team there were certain services that could not be 
provided by the VA hospital in Syracuse, so they had been 
instructed by VA to take patients that had symptoms of either 
stroke or acute coronary syndrome and had ST elevations on the 
EKG to one of two area hospitals, Crouse Hospital being one of 
them.  The Veteran indicated that as evidenced by the report 
submitted, that he had the necessary symptoms and therefore EAVES 
transported him to Crouse Hospital.  

The Board requested that the VA hospital and/or EAVES provide 
information concerning whether there was an agreement in place to 
take patients who had symptoms of either stroke or acute coronary 
syndrome and ST elevations on an EKG to two area hospitals, 
Crouse being one of them, as opposed to being directly treated at 
the Syracuse VAMC.  

In response to the request, a general policy statement from the 
New York State Department of Health Bureau of Emergency Services, 
dated January 11, 2006, was submitted.  In the statement it was 
indicated that the ambulance service was not required to 
transport patients to specific hospitals.  It was also noted that 
the direction or redirection of a transporting vehicle could not 
be made without medical approval based upon established Regional 
Emergency Medical Services System protocols.  

The statement further indicated that a Regional Medical Advisory 
Committee (REMAC) may have developed treatment and transport 
protocols that address local conditions and require that patients 
be transported to specific facilities in certain situations.

The Board notes that while the general statement supports the 
Veteran's claim that there may have been a policy in place to 
take patients with symptoms similar to the what the Veteran was 
encountering to Crouse Hospital, it does not provide a specific 
answer as to whether such a policy was in place.  

The Board further observes that there appears to be some 
confusion as to whether a portion of the Veteran's hospital stay 
has been approved for payment.  The Board notes that payment for 
the hospital stay was disapproved by the Chief of VA Medical 
Staff in August 2008.  The Board further notes that in a letter 
to the Veteran, dated March 9, 2009, it was indicated that the 
records had again been reviewed by the Chief of Staff with regard 
to treatment received from April 16-18, 2008, and he had found no 
reason to reverse the decision.  

However, in the most recent supplemental statement of the case, 
issued in April 2010, it was indicated that in March 2009, the 
Chief of Staff had approved treatment on April 16, 2008, for one 
day only, to the point of stability.  

Based upon the above, clarification is necessary to determine 
what, if any, payments have been approved by VA.  

In the prior remand, the Board further noted that additional 
development was also necessary to determine whether it was safe 
and reasonable to transfer the Veteran to a VA medical facility 
at any time during his hospitalization stay and to determine the 
date that the VA facility was actually capable of accepting the 
Veteran's transfer.  The VAMC was to submit information including 
records and documentation which set forth or addressed whether a 
VA facility was capable of accepting transfer of the Veteran 
during the time period from April 16 to April 18, 2008.  The 
Board noted that there was no evidence or documentation which 
established that it was reasonable to actually transfer the 
Veteran to a VA facility and that the VA facility was capable of 
accepting the transfer during the time period from April 16 and 
April 18, 2008.

The Board requested that the appropriate VA facility and Crouse 
Hospital be asked to provide information and documentation that 
addressed when it was safe to transfer the Veteran to the VA 
facility and the date that the VA facility was capable of 
accepting the transfer from April 16 to April 18, 2008.  

While the Board notes that Crouse Hospital forwarded medical 
records in conjunction with the claim per the remand, there was 
no indication as to whether a VA facility was available for 
transfer.  

The above information is necessary in order to properly 
adjudicate the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Determine if there has been any period 
of time during the Veteran's period of 
hospitalization from April 16, 2008-April 
18, 2008, which has been approved by VA for 
payment or reimbursement.  

2.  Request that the VA hospital and/or 
EAVES provide information concerning 
whether there is a specific agreement in 
place to take patients that have symptoms 
of either stroke or acute coronary syndrome 
and ST elevations on an EKG to two area 
hospitals, Crouse being one of them, as 
opposed to being directly treated at the 
Syracuse VAMC.  

3.  Ask the appropriate VA facility and 
Crouse Hospital to provide information and 
documentation that addresses when it was 
safe to transfer the Veteran to the VA 
facility and the date that the VA facility 
was capable of accepting the transfer from 
April 16 to April 18, 2008.

4.  To help avoid future remand, ensure the 
required actions have been accomplished (to 
the extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development 
deemed appropriate, readjudicate the claim 
for entitlement to reimbursement for the 
cost of unauthorized private medical 
expenses incurred from April 16, 2008 to 
April 18, 2008 at Crouse Hospital under 
38 U.S.C.A. § 1725 and § 1728.  If any 
benefit sought is not granted, the Veteran 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

